Citation Nr: 0734694	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-37 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar 
spondylolysis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to October 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).


FINDING OF FACT

The veteran's lumbar spondylolysis is not manifested by 
ankylosis, limitation of flexion to 30 degrees or less, or 
incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar 
spondylolysis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5239 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2004, March 2005, and April 2006 the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The April 2006 letter also provided 
notice of the effective date regulations, in accord with 
Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the April 2006 
notice letter postdated the initial adjudication, no 
prejudice resulted since the veteran had ample time to 
respond to the letter and because an increased rating has 
been denied, any question as to the appropriate effective 
date is moot.  The VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records, providing a VA 
examination, and providing a personal hearing.  Consequently, 
the Board finds the claim is ripe for adjudication.  

The veteran is diagnosed with spondylolysis with 
spondylolisthesis.  A February 2004 VA examination record 
indicates that the veteran ambulated with a cane.  The 
veteran reported that he had chronic back pain, with 
increased pain on movement such as bending and walking.  The 
veteran denied receiving epidural injections or doctor-
prescribed bedrest.  The veteran had limitation of flexion to 
80 degrees, extension to 10 degrees, right lateral flexion to 
30 degrees, left lateral flexion to 20 degrees, and bilateral 
rotation to 20 degrees.  Ankle jerks were present and 
bilateral.  X-ray images showed spondylolysis with minimal 
spondylolisthesis at L5-S1. 

An August 2004 VA treatment record reports the veteran's 
history of being "very restricted as to what he [could] do 
functionally due to [his] back."  The record notes that the 
veteran had pain at 70 degrees forward flexion, 5 degrees 
extension, and 50 degrees lateral flexion.  He was also noted 
to have paraspinal spasm. 

An August 2006 private treatment record reports the veteran's 
history of constant back pain, increased with sitting, 
standing, walking, or bending.  The veteran was noted to list 
to the right when bending or trying to twist.  

A September 2006 VA examination reports the veteran's history 
of daily back pain, worse with bending, walking, or twisting.  
The veteran reported that he takes Naprosyn, muscle relaxer, 
and Percocet every day.  The veteran denied radiating pain, 
bladder or bowel problems, or leg symptoms, ankle jerks were 
present and symmetrical, and the veteran was noted to be 
neurovascularly normal.  Examination revealed that the 
veteran could get in and out of a chair without difficulty.  
He could also walk, including heel and toe, with a normal 
gait, albeit with some difficulty.  The veteran ambulated 
with a cane, but the examiner noted that the veteran was able 
to walk without use of the cane.  The veteran was able to 
forward flex to 50 degrees with no additional limitation 
after 10 repetitions.  There was spasm with flexion.  The 
veteran could extend to 0 degrees before pain set in, and 
side bending and twisting were both limited.  The veteran was 
noted to have lack of endurance, fatigue, pain and weakness, 
which resulted in a "major functional impact".  X-ray images 
showed spondylolisthesis and some degenerative disc disease.  

The General Rating Formula for the Spine (Formula) provides a 
rating in excess of 20 percent for unfavorable ankylosis, 
favorable ankylosis, or limitation of forward flexion to 30 
degrees or less.  The proper rating under the Formula is 
determined without regard to symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  The 
appropriate rating for limitation of motion is determined 
after consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  Unfavorable ankylosis is defined as a 
condition in which the entire cervical, thoracolumbar, or 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Favorable ankylosis is fixation of a spinal 
segment in neutral position (zero degrees).  See Formula, 
Note 5.  A separate rating may be assigned for any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment.  See Formula, Note 
1.  

After reviewing the record, the Board concludes that a rating 
in excess of 20 percent is not warranted during any portion 
of the rating period on appeal.  There is no finding of 
ankylosis, and the records indicate that the veteran has 
range of motion in his spine; there is no fixation.  The 
records also do not indicate that the veteran has flexion to 
30 degrees or less.  Although the 2006 VA examiner opined 
that the veteran had "major" impairment, the Board finds 
that the veteran's range of flexion is too significant to 
warrant a higher rating even after consideration of 
additional functional limitation due to factors such as pain, 
weakness, fatigability or incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  The Board further finds that a separate rating for 
any associated objective neurologic abnormalities is also not 
warranted as there is no evidence of any neurological 
deficit, and the veteran has been found to be neurovascularly 
normal.  

It is further noted that the veteran has been diagnosed with 
degenerative disc disease (DDD).  However, a rating in excess 
of 20 percent based on Intervertebral Disc Syndrome (IDS) is 
not possible here.  The Formula for Rating IDS provides a 
rating in excess of 20 percent for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks in the previous 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  The evidence of record does not contain any 
complaints of flare-ups or incapacitating episodes, and there 
is no evidence, or even allegation, of doctor-prescribed 
bedrest.  Consequently, a rating in excess of 20 percent is 
not warranted under the Formula for Rating IDS.  

In conclusion, there is no basis for an evaluation in excess 
of 20 percent for the veteran's lumbar spondylolysis for any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A rating in excess of 20 percent for lumbar spondylolysis.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


